Title: From Thomas Jefferson to DeWitt Clinton, 12 June 1805
From: Jefferson, Thomas
To: Clinton, DeWitt


                  
                     Dear Sir 
                     
                     Washington June 12. 05.
                  
                  On reading the inclosed letters, the bouncing airs the writer gives himself induced me to suspect he was not what he called himself. I sent my Secretary to Genl. Turreau with the letter to enquire who the writer was. they knew nothing of him, & their suspicions were not very different from mine. I should have taken no farther notice of the case but that the writer says the Attorney Genl. of N. York has agreed to suspend proceedings till he (the writer Le Blanc) recieves an answer from me. certainly he will recieve none. having neither official relation nor personal acquaintance with the Attorney Genl. will you be so kind as to intimate to him that no answer from me ought to be waited for. we know nothing of mr Le blanc but what he says of himself in this letter. at the same time it would be prudent to keep ourselves clear of embarrasment in any event, by not using my name at all in the case. my application through you is as a private friend, & merely to prevent an useless delay of justice. Accept my friendly salutations and assurances of great respect.
                  
                     Th: Jefferson 
                     
                  
               